Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s application filed on September 23, 2020. Claims 1-15 have been allowed for the reasons set forth below.

Continuation Application
3.	This application is a continuation application of U.S. Application 15/833,799, filed 12/06/2017, now U.S. Patent #10814840. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Reasons for Allowance
4.	Claims 1-15 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Laur et al., U.S. Patent Application Publication No. US 2016/0375900, in view of Gokan et al., U.S. Patent Application Publication No 2019/0071074, further in view of Takafuji et al., U.S. Patent Application Publication No. US 2008/0136613 hereinafter referred to as Laur, Gokan, and Takafuji respectively.

6.	Regarding independent claim 1, Laur discloses an apparatus for activating a pedestrian detection and collision mitigation system (PDCMS) of a vehicle, comprising: a front detection sensor detecting presence of a pedestrian on a driving lane of the vehicle, and a distance and a relative speed between the pedestrian and the vehicle; a vehicle sensor detecting at least one of a speed, an acceleration, a steering angle, a steering angular velocity, or a pressure of a master cylinder of the vehicle; an electronic control unit activating a function of the PDCMS when a collision of the pedestrian with the vehicle is expected based on information detected by the front detection sensor and the vehicle sensor; and a warning unit providing a driver with a warning of the collision of the pedestrian with the vehicle,.

7.	Gokan teaches a partial braking of the vehicle, and a full braking of the vehicle.

8.	Takafuji teaches wherein the electronic control unit is configured to determine that the function of the PDCMS is operated, if a speed of the vehicle is within a first speed range.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the front detection sensor includes at least one of a radar sensor detecting the pedestrian on the driving lane of the vehicle using a radio wave reflected from the pedestrian to generate radar detection information, and determining a moving speed of the pedestrian based on the relative speed between the pedestrian and the speed of the vehicle; a far-infrared sensor imaging heat radiated from the pedestrian to generate far- infrared recognition information; a camera sensor detecting the pedestrian on the driving lane of the vehicle to generate camera detection information; a lidar sensor detecting the pedestrian on the driving lane of the vehicle to generate lidar detection information; and a processor integrating information of the at least one of the front detection sensor, wherein the function of the PDCMS includes an operation of the warning unit and an operation of a brake of the vehicle regardless of whether the driver operates the brake, wherein the operation of the warning unit and the operation of the brake are performed in order of the operation of the warning unit, a partial braking of the vehicle, and a full braking of the vehicle, and wherein the electronic control unit is configured to determine that the function of the PDCMS is operated, if a speed of the vehicle is within a first speed range and the moving speed of the pedestrian on a driving lane is within a second speed range.

10.	Claims 2-15 depend from claim 1 and are therefore allowable.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665